                  Case 20-10953-LSS            Doc 111        Filed 07/22/20        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    SureFunding, LLC,1                                           Case No. 20-10953 (LSS)

                           Debtor.


                                       SECOND STATUS REPORT

             1.   On July 9, 2020, the District Court, Clark County, Nevada (the “Nevada Court”),

heard oral argument on the Debtor’s Superseding Motion to Vacate, Alter, or Amend Order

Granting Motion for Appointment of Receiver and Request for Evidentiary Hearing (the

“Motion”).

             2.   On July 22, 2020, the Court entered its order (the “Order”) denying the Motion. A

copy of the Order is attached to this status report as Exhibit 1.

             3.   The Debtor is filing an appeal from the Order and will seek a stay pending appeal.

             4.   The Debtor respectfully requests that this case remain suspended until such time

as the Debtor’s appeal from the Order is adjudicated.

    Dated: July 22, 2020
                                                           FOX ROTHSCHILD LLP

                                                           /s/ Thomas M. Horan
                                                           Thomas M. Horan (DE Bar No. 4641)
                                                           Daniel B. Thompson (DE Bar No. 6588)
                                                           919 N. Market St., Suite 300
                                                           Wilmington, DE 19899-2323
                                                           Telephone: (302) 654-7444
                                                           E-mail: thoran@foxrothschild.com
                                                           E-mail: danielthompson@foxrothschild.com



1
 The last four digits of the Debtor’s taxpayer identification number is 7898. The Debtor’s headquarters and service
address is 6671 Las Vegas Blvd., Suite 210, Las Vegas, NV 89119.


112515102
Case 20-10953-LSS   Doc 111    Filed 07/22/20    Page 2 of 2




                              Michael A. Sweet (admitted pro hac vice)
                              325 California St., Suite 2200
                              San Francisco, CA 94104-2670
                              Telephone: (415) 364-5560
                              E-mail: msweet@foxrothschild.com

                              Gordon E. Gouveia (admitted pro hac vice)
                              321 N. Clark St., Suite 1600
                              Chicago, IL 60654
                              Telephone: (312) 980-3816
                              E-mail: ggouveia@foxrothschild.com

                              Proposed Counsel to the Debtor and Debtor-
                              in-Possession




                          2
